Citation Nr: 1629541	
Decision Date: 07/25/16    Archive Date: 08/04/16

DOCKET NO.  14-40 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and dementia.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the United States Air Force from August 1956 to August 1960.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

VA treatment records from January 2014 to September 2014 are associated with the claims file.  The Veteran's family has submitted some additional VA treatment records from 2014 and 2015.  However, it is unclear whether these treatment records include all VA treatment since September 2014.  See Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016) (holding that 38 C.F.R. § 3.159(c)(3) expanded VA's duty to assist to include obtaining VA medical records without consideration of their relevance).  As such, the AOJ should obtain VA treatment dated since September 2014.     

Moreover, the December 2013 service connection claim identifies treatment from the VA Medical Centers in St. Cloud and Minneapolis since 1997.  An April 2014 VA treatment record references a 1998 hospitalization at the Minneapolis VA and that a psychiatric consult was requested at that time.  The December 2015 VA examination report cites a June 2012 VA neuropsychology consult and a February 2013 VA occupational therapy note.  These treatment records are not currently associated with the claims file.  Since records of his VA treatment are constructively before VA, the AOJ should attempt to obtain VA treatment records dated prior to January 2014.  See Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016).  

During the course of the appeal, the Veteran's family stated that the Veteran has medical records indicating that he has had mental disorders since 1993 and that he was diagnosed with "schizophrenic like behaviors" approximately 20 years ago.  See April 2014 and February2016 lay statements.  Upon remand, the Veteran should be given the opportunity to identify his past medical providers or submit his past medical records.          

The April 2014 VA treatment record also stated that the Veteran had been evaluated by the Social Security Administration.  Such records are not associated with the claims file and should be sought upon remand.  See Golz v. Shinseki, 590 F. 3d 1317 (Fed. Cir. 2010).  

In light of the state of the record, the Veteran should be afforded a VA examination after the AOJ has attempted to associate the outstanding records in order to determine the nature, onset, and etiology of any mental health disorder found to be present.  Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Associate with the claims file records of VA treatment prior to January 2014 and after September 2014, specifically including records from an 1998 hospitalization at the Minneapolis VA, June 2012 neuropsychology consult, and a February 2013 VA occupational therapy note.  The Veteran has identified VA treatment since 1997 at the St. Cloud VAMC, Minneapolis VAMC, and the Northwest Metro CBOC.  If the records sought are not available, the claims file should be annotated to reflect such and the Veteran should be notified.   

2.  Provide the Veteran an opportunity to identify any pertinent private treatment records, to include any treatment for mental health disorders in the 1990s and for "schizophrenic like behaviors." 

3.  The Veteran's Social Security Administration records should be sought.  If the records sought are not available, the claims file should be annotated to reflect such and the Veteran should be notified.   

4.  Invite the Veteran to submit medical and hospitalization records, medical statements, and any other lay or medical evidence from himself and from other individuals regarding the nature, onset, and etiology of his acquired psychiatric disorder.  

5.  Then schedule the Veteran for a VA psychiatric examination to address the nature and etiology of any current acquired psychiatric disorder.  The entire claims file should be provided to the examiner for review in conjunction with the examination.  

(a)  The examiner should identify all acquired psychiatric disorders found to be present.  A diagnosis of PTSD must be ruled in or excluded.  If the Veteran meets the criteria for a diagnosis of PTSD, the examiner should identify the stressor(s) upon which such diagnosis is based.
After review of the claims file, it appears that the alleged stressors include a physical assault, a sexual assault, and witnessing an injury of another person by a jet engine.  

(b) For each disability diagnosed, to include dementia, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that such disability had its onset in, or is otherwise related, to service.  

The examiner should specifically consider the lay statements of record, as well as the December 2015 VA examination report.  

The examiner should also acknowledge and consider the notation of "prolonged PTSD" in the VA problem list.  

The examiner should provide a thorough rationale for the opinions rendered. 

6.  Then readjudicate the claim.  If the benefits sought remain denied, the Veteran must be furnished a Supplemental Statement of the Case.  The Veteran must be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further Veteran consideration.   

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).

